EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES YEARS ENDED DECEMBER 31, (Unaudited) (Dollars in Millions) 2008 2007 2006 2005 2004 Profit $ 385 $ 494 $ 473 $ 364 $ 287 Add: Provision for income taxes 120 234 215 173 137 Deduct: Partnership income (3 ) (7 ) (4 ) (6 ) (3 ) Profit before income taxes and partnership income $ 502 $ 721 $ 684 $ 531 $ 421 Fixed charges: Interest expense $ 1,159 $ 1,132 $ 1,029 $ 783 $ 532 Rentals at computed interest* 6 5 6 5 5 Total fixed charges $ 1,165 $ 1,137 $ 1,035 $ 788 $ 537 Profit before income taxes plus fixed charges $ 1,667 $ 1,858 $ 1,719 $ 1,319 $ 958 Ratio of profit before income taxes plus fixed charges to fixed charges 1.43 1.63 1.66 1.67 1.78 *Those portions of rent expense that are representative of interest cost.
